Exhibit 1 BIOLINERX LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2011 BIOLINERX LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2011 TABLE OF CONTENTS Page Statements of consolidated financial position F-2 Statements of consolidated comprehensive loss F-3 Statements of changes in equity F-4 Consolidated cash flow statements F-5 - F-6 Notes to the condensed consolidated financial statements F-7 - F-9 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD (Note 1b) December31, June 30, June 30, NIS in thousands In thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses 46 57 Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits Long-term prepaid expenses 62 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Current maturities of long-term bank loan 90 Accounts payable and accruals: Trade OCS Licensors Other Total current liabilities LONG-TERM LIABILITIES Long-term bank loan, net of current maturities 80 Retirement benefit obligations 30 30 9 Total non-current liabilities 89 Total liabilities EQUITY Ordinary shares Warrants Share premium Capital reserve Accumulated deficit ) ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. F - 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD (Note 1b) Three Six Three months ended June 30, Six months ended June 30, months ended June 30, NIS in thousands In thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) SALES AND MARKETING EXPENSES ) GENERAL AND ADMINISTRATIVE EXPENSES ) OPERATING LOSS ) FINANCIAL INCOME FINANCIAL EXPENSES ) COMPREHENSIVE LOSS FOR THE PERIOD ) NIS USD LOSS PER ORDINARY SHARE - BASIC ) The accompanying notes are an integral part of these condensed financial statements. F - 3 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2011 ) CHANGES FOR SIX MONTHS ENDING JUNE 30, 2011: Share based compensation Expiration of options ) Employee stock options exercised * ) 1 Comprehensive loss for the period ) ) BALANCE AT JUNE30,2011 ) Ordinary Share Capital Accumulated Shares Warrants premium Reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2010 ) CHANGES FOR SIX MONTHS ENDING JUNE 30, 2010: Share based compensation Employee stock options exercised * 20 ) Comprehensive loss for the period ) ) BALANCE AT JUNE30,2010 ) Ordinary Share Capital Accumulated Shares Warrants premium Reserve deficit Total Convenience translation into USD in thousands (Note 1b) BALANCE AT JANUARY 1, 2011 ) CHANGES FOR SIX MONTHS ENDING JUNE 30, 2011: Share based compensation Expiration of options 33 ) Employee stock options exercised * 52 ) Comprehensive loss for the period ) ) BALANCE AT JUNE 30,2011 ) * Less than 1,000 The accompanying notes are an integral part of these condensed financial statements. F - 4 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Six months ended June 30, Six months ended June 30, NIS in thousands In thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) Net cash used in operating activities ) ) ) CASH FLOWS - INVESTING ACTIVITIES Investment in short-term deposits - ) ) Investment in restricted deposits - ) ) Withdrawal of short-term deposits - Purchase of property and equipment ) ) ) Purchase of intangible assets ) ) ) Net cash used in investing activities ) ) ) CASH FLOWS - FINANCING ACTIVITIES Proceeds from bank loan - - Repayments of bank loan ) ) ) Proceeds from exercise of employee stock options - 1 * Net cash provided by (used in) financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD EXCHANGE DIFFERENCES ON CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - END OF PERIOD * Less than 1,000 The accompanying notes are an integral part of the financial statements. F - 5 BioLineRx Ltd. APPENDIX TO CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Six months ended June 30, Six months ended June 30, NIS in thousands In thousands Adjustments required to reflect net cash used in operating activities: Income and expenses not involving cash flows: Depreciation and amortization Impairment of intangible assets 80 23 Long-term prepaid expenses 4 ) (4 ) Exchange differences on cash and cash equivalents ) Share-based compensation Interest and exchange differences on short-term deposits - Interest and linkage on bank loan - (8
